                                                                                   Case 2:18-cv-10721-R-AS Document 11 Filed 01/22/19 Page 1 of 2 Page ID #:101



                                                                                    1 Brian A. Sutherland (SBN 248486)
                                                                                      bsutherland@reedsmith.com
                                                                                    2
                                                                                      REED SMITH LLP
                                                                                    3 101 Second Street, Suite 1800
                                                                                      San Francisco, CA 94105-3659
                                                                                    4 Telephone: (415) 543-8700
                                                                                      Facsimile: (415) 391-8269
                                                                                    5

                                                                                    6 Attorneys for Defendant Yelp Inc.

                                                                                    7

                                                                                    8                          UNITED STATES DISTRICT COURT
                                                                                    9                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10                                   WESTERN DIVISION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12 JARON BRIGNAC, an individual,                 Case No. 2:18-cv-10721 R (ASx)
REED SMITH LLP




                                                                                   13
                                                                                                          Plaintiff,
                                                                                                                                    CERTIFICATE OF SERVICE
                                                                                   14
                                                                                              vs.
                                                                                   15
                                                                                        YELP, INC., a California Corporation,
                                                                                   16
                                                                                        1-10 INCLUSIVE,
                                                                                   17
                                                                                                          Defendants.
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                        CERTIFICATE OF SERVICE
                                                                                   Case 2:18-cv-10721-R-AS Document 11 Filed 01/22/19 Page 2 of 2 Page ID #:102



                                                                                    1                              CERTIFICATE OF SERVICE

                                                                                    2         I am a resident of the State of California, over the age of eighteen years, and not
                                                                                    3 a party to the within action. My business address is REED SMITH LLP, 101 Second

                                                                                    4 Street, Suite 1800, San Francisco, CA 94105. On January 22, 2019, I served the

                                                                                    5 following documents by the method indicated below:

                                                                                    6
                                                                                              Yelp Inc.’s Notice of Motion and Motion to Transfer Venue under 28
                                                                                    7         U.S.C. § 1404(a) and Motion for an Immediate Stay pending Decision on
                                                                                              Transfer
                                                                                    8
                                                                                              Memorandum of Law In Support Yelp Inc.’s Motion to Transfer Venue
                                                                                    9
                                                                                              under 28 U.S.C. § 1404(a) and Motion for an Immediate Stay pending
                                                                                   10         Decision on Transfer
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         Declaration of Ian MacBean in Support of Yelp Inc.’s Motion to Transfer
                                                                                   12         Venue under 28 U.S.C. § 1404(a) and Motion for Immediate Stay pending
                                                                                              Decision on Transfer
REED SMITH LLP




                                                                                   13
                                                                                              Proposed Order Granting Yelp Inc.’s Motion to Transfer Venue under
                                                                                   14         28 U.S.C. § 1404(a)
                                                                                   15

                                                                                   16       by placing the documents listed above in a sealed envelope with postage thereon
                                                                                             fully prepaid, in the United States mail at San Francisco, California, addressed
                                                                                   17        as set forth below.
                                                                                   18       by transmitting via email to the parties at the email addresses listed below,
                                                                                   19        pursuant to the parties’ agreement to accept service by email:

                                                                                   20
                                                                                                                        Jaron Brignac
                                                                                   21                                   16450 Palomino Place
                                                                                                                        Santa Clarita, CA 91387
                                                                                   22                                   Tel: (818) 738-9861
                                                                                   23                                   Fax: (818) 698-6492
                                                                                                                        Email: bpcslaw@gmail.com
                                                                                   24
                                                                                              I declare under penalty of perjury that the above is true and correct. Executed on
                                                                                   25
                                                                                        January 22, 2019, at San Francisco, California.
                                                                                   26

                                                                                   27                                             /s/ Brian A. Sutherland
                                                                                                                                  Brian A. Sutherland
                                                                                   28

                                                                                                                                  –1–
                                                                                                                         CERTIFICATE OF SERVICE
